John Mauzy Pittman, Judge. Lynn Nelson Teague appeals from an order of the Arkansas Workers’ Compensation Commission denying him additional benefits, except spousal nursing care. Appellant contends that the Commission’s decision is not supported by substantial evidence and that appellee is estopped from denying benefits. We find no error and affirm. Appellant sustained a compensable injury in an automobile accident on June 8, 1985. He contends that he is entitled to additional benefits for total loss of vision, dental problems and aggravation of his preexisting diabetes. Appellant also argues that he is entitled to treatment to his eyes and his feet and for a second cervical surgery. He also contends that he is entitled to benefits for spousal nursing care and reimbursement for home modifications. Appellant was diagnosed with diabetes in 1971 and has been noncompliant with his treatment plan. Dr. Lawson Glover, an endocrinologist, examined appellant in May 1985 and noted complications attributable to his diabetes, such as vision changes and leg numbness. The Commission found that these complications preexisted the June 1985 accident. Dr. Glover opined that as of August 20, 1986, appellant was no longer suffering from diabetic residual effects from the accident, except for his ophthalmological problems. Dr. Thomas Ward agreed with Dr. Glover’s opinion. The Commission found that except for diabetic retinopathies, the medical records did not support the contention that the accident affected appellant’s diabetes or caused diabetic complications after August 1986. Dr. J.J. Magie, an ophthalmologist, testified that in February 1985, appellant had diabetic retinopathies in both eyes, and that he saw appellant in February 1984 for iritis, an inflammation of the iris typically seen in advanced cases of diabetes. Dr. Magie testified that trauma can cause a progression of retinopathy if the trauma creates extra pressure on the eye. The Commission found that there was insufficient evidence of increased eye pressure from the accident. Finally, Dr. Magie testified that failure to comply with recommended treatment of the diabetes would also aggravate the reti-nopathy. The Commission found that appellant did not follow his treatment plan for diabetes before the accident. The Commission concluded that there was no causal connection between appellant’s retinopathies and vision loss and the accident. Appellant also contends that his foot problems and ulcerations are due to an aggravation of his diabetes precipitated by the accident. The Commission found that appellant began to experience a loss of sensation in his feet due to peripheral neuropathy prior to the accident and that the earliest indication of foot ulcerations was in September 1988. Dr. Glover stated that residual complications to appellant’s diabetes caused by the accident did not continue beyond August 1986. Appellant also attributed the amputation of his right toe, caused by stepping on a nail in December 1990, to his vision loss which he contended was the result of an aggravation of diabetes precipitated by the accident. The Commission found that no causal connection existed and that a contrary finding would be based on speculation. The Commission cited appellant’s poor control of his diabetes and neglect of foot care prior to the accident. Appellant underwent cervical surgery in February 1986 which was attributable to his compensable injury. In 1992, appellant had a subsequent cervical, surgery, and Dr. Tom Ward said the surgery was not related to appellant’s compensable injuries. The Commission declined to award benefits for the second surgery, finding that there was no causal connection to the compensable injury. The Commission noted that appellant testified that his three-wheeler had rolled over him at least twenty times. Appellant said that in October 1992 he first developed numbness and tingling in his arms. Appellant also attributes his dental problems to his compensa-ble injuries. Prior to the accident, appellant had undergone dental procedures for dental extractions. Dr. James Flanagin testified that the trauma from the accident “may” have caused appellant’s dental problems occurring after the accident. The Commission found that appellant failed to prove that his dental problems were caused by or aggravated by the accident. As to appellant’s hearing loss, Dr. Ward stated that appellant had a preexisting peripheral nerve injury which resulted from appellant’s poor control of his diabetes. Appellant further sought benefits for modifications to his house and benefits for a four-wheeler, a walker, a page magnifier and a hot tub. The Commission declined to award benefits stating that none of the items were recommended by a physician except for the hot tub and that that recommendation was made after the hot tub was purchased.  The administrative law judge awarded compensation to appellant for his wife’s nursing services at the rate of $6.00 per hour. The Commission reversed and held that the services be paid at minimum wage. The abstract is devoid of any evidence concerning the current rate of pay for nursing services, and we decline to speculate as to the rate of pay. Administrative agencies such as the Workers’ Compensation Commission are better equipped by specialization, insight and experience to analyze and determine such issues. P.A.M. Transportation v. Miller, 24 Ark. App. 163, 750 S.W.2d 417 (1988); Allen Canning Co. v. McReynolds, 5 Ark. App. 78, 632 S.W.2d 450 (1982). Also, in determining a claim, we expect the Commission to utilize expertise, and we do not interfere with the Commission’s actions unless we find that it has acted without or in excess of its authority or that its decision is not supported by substantial evidence. Allen Canning Co., supra. Although appellant requested that the spousal services be reimbursed at $6.00 an hour, the Commission has the right to believe or disbelieve the testimony of the claimant or any other witness, and may accept and translate into findings of fact only that portion of the testimony that it deems worthy of belief. McClain v. Texaco, Inc., 29 Ark. App. 218, 780 S.W.2d 34 (1989). Thus, we find no error in the Commission’s decision to award compensation for nursing services at the minimum-wage rate.  Lasdy, appellant argues that appellee should have been estopped from denying benefits because it did not provide him with notice using form A-29. Additionally, appellant asserts, without any supporting authority, that appellee had a duty to advise him of all benefits available to him under the workers’ compensation laws. Appellant raises these arguments for the first time on appeal; thus, we decline to address them. Couch v. First State Bank, 49 Ark. App. 102, 898 S.W.2d 57 (1995). Nevertheless, we note that the administrative law judge found that appellant was provided with the A-29 notice.  When reviewing decisions from the Workers’ Compensation Commission, we review the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Commission’s decision. Couch v. First State Bank, supra. Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Id. The issue is not whether we might have reached a different result or whether the evidence would have supported a contrary finding. If reasonable minds could reach the Commission’s conclusion, we must affirm its decision. Id. We also recognize that it is the Commission’s duty to weigh the medical evidence as it does any other evidence, and the resolution of conflicting evidence is a fact question for the Commission. Nix v. Wilson World Hotel, 46 Ark. App. 303, 879 S.W.2d 457 (1994).  From our review of the record, we cannot conclude that the Commission’s findings and conclusions are not supported by substantial evidence. Affirmed. Jennings, C.J., and Stroud, J., agree. Robbins, Mayfield, and Rogers, JJ., dissent.